NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAIRO E. MELENDEZ-IRAHETA, AKA                   No.   20-72557
Jairo Melendez,
                                                 Agency No. A044-471-286
                Petitioner,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Jairo E. Melendez-Iraheta, a native and citizen of El Salvador, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

relief under the Convention Against Torture (“CAT”). Our jurisdiction is


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir. 2020).

We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s denial of deferral of removal

under CAT because Melendez-Iraheta failed to show it is more likely than not he

will be tortured by or with the consent or acquiescence of the government if

returned to El Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009);

see also Wakkary v. Holder, 558 F.3d 1049, 1068 (9th Cir. 2009) (finding no

likelihood of torture). We reject as unsupported by the record Melendez-Iraheta’s

contentions that the agency ignored evidence or otherwise erred in its analysis of

his claim.

      We lack jurisdiction to consider Melendez-Iraheta’s contentions regarding

his removability because he did not raise them to the BIA. See Barron v. Ashcroft,

358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not

presented to the agency); Zara v. Ashcroft, 383 F.3d 927, 931 (9th Cir. 2004)

(concluding the exhaustion requirement applies to “streamlined” decisions in

which the BIA affirms the IJ’s decision without opinion).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                         2                                     20-72557